

115 S3575 IS: Modernizing Disclosures for Investors Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3575IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Securities and Exchange Commission to carry out a cost benefit analysis of the use
			 of Form 10–Q, and for other purposes.
	
 1.Short titleThis Act may be cited as the Modernizing Disclosures for Investors Act. 2.Form 10–Q analysis (a)DefinitionsIn this section—
 (1)the term Commission means the Securities and Exchange Commission; and (2)the term Form 10–Q means the form described in section 249.308a of title 17, Code of Federal Regulations, or any successor regulation.
				(b)Requirement
 (1)In generalThe Commission shall conduct an analysis of the costs and benefits of requiring reporting companies to use Form 10–Q for submitting quarterly financial reports.
 (2)ConsiderationsThe analysis required under paragraph (1) shall consider— (A)the costs and benefits of Form 10–Q to emerging growth companies;
 (B)the costs and benefits of Form 10–Q to the Commission with respect to the ability of the Commission to protect investors, maintain fair, orderly, and efficient markets, and facilitate capital formation;
 (C)the costs and benefits of Form 10–Q to other reporting companies, investors, market researchers, and other market participants, including the costs and benefits associated with—
 (i)the public availability of the information required to be filed on Form 10–Q; (ii)the use of a standardized reporting format across all classes of reporting companies; and
 (iii)the quarterly disclosure by some companies of financial information in formats other than Form 10–Q, such as a quarterly earnings press release;
 (D)the costs and benefits of alternative formats for quarterly reporting for emerging growth companies to emerging growth companies, the Commission, other reporting companies, investors, market researchers, and other market participants; and
 (E)the expected impact of the use of alternative formats of quarterly reporting by emerging growth companies on overall market transparency and efficiency.
 (c)Report requiredNot later than 180 days after the date of enactment of this Act, the Commission shall submit to Congress a report that includes—
 (1)the results of the analysis required under subsection (b); and (2)recommendations for decreasing costs, increasing transparency, and increasing efficiency of quarterly financial reporting by emerging growth companies.